DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “input entry device” in claims 8 and 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “interface” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input interface”) is modified by functional language (“to receive an input from the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 11-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 11 recite the limitation “the processing circuitry is configured to output the instruction for the subject on the basis of the instruction information corresponding to a position of the robot arm with respect to the subject”. Examiner notes that while there is support that an instruction is output for on the basis corresponding to a position, there does not appear to be support that this is the same instruction which is output with a timing kept in correspondence with the diagnosis protocol. For example, applicant’s specification discloses the output controlling function is also capable of outputting instruction information in accordance with the position of the robot arm with respect to the subject and is output on the basis of the position of the ultrasound probe. Examine notes that the instruction output with the timing would be output only on the basis of the timing which is stored in the storage unit. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.
Claims 4, 5, and 12 recite the limitation “make an analysis as to whether or not the instruction is to be output for the subject” and “output the instruction for the subject when a result of the analysis is to output the instruction”. Examiner notes that while there appears to be support for making an as to whether or not the instruction is to be output and outputting when a result of the analysis is to output the instruction, this instruction does not appear to be the same as the instruction which is output with a timing. The instruction that is output with the timing would be output regardless of the analysis since it has a timing which is stored in the storage unit. For these reasons, a person having ordinary skill in the 
Claim 19 recites the limitation “make an analysis as to whether or not the instruction is to be output” and “output the instruction…. When the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold”. Examiner notes that while there appears to be support that an analysis is made as to whether or not the instruction is to be output and outputting the instruction when the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold (PGPub [0082]-[0083]), there does not appear to be support that this is the same instruction which is output with a timing. For example, the instruction regarding the threshold value is disclosed as being an instruction to have the subject change postures in order to resolve the positional difference, however, the instruction that is output with the timing would be output regardless of whether or not the positional difference exceeds a threshold since it has a timing which is stored in the storage unit. Furthermore, it would not appear to be output if the position difference exceeds a threshold. For these reasons, a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 11 recite the limitation “the processing circuitry is configured to output the instruction for the subject on the basis of the instruction information corresponding to a position of the robot arm with respect to the subject”. It is unclear how the instruction which is output with a timing stored in the storage is also output on the basis of the instruction information corresponding to a position of the robot arm with respect to the subject in light of the 35 U.S.C. 112(a) rejection above. For examination purposes, it has been interpreted to mean any instruction for the subject is output on the basis of instruction information corresponding to a position of the robot arm with respect to the subject.
Claims 4, 5, and 12 recite the limitation “make an analysis as to whether or not the instruction is to be output for the subject” and “output the instruction for the subject when a result of the analysis is to output the instruction”. It is unclear how the instruction is output with a timing which is stored in the storage unit and is also output on based on an analysis in light of the 35 U.S.C. 112(a) above. For examination purposes, it has been interpreted to mean any instruction is output for the instruction when a result of the analysis is to output that instruction.
Claim 9 recites “a robot arm configured to hold an ultrasound probe and configured to move the ultrasound probe” and “a procedure of moving the ultrasound probe”. The claim is rejected because the limitations which appear to further define the ultrasound probe and what it does are indefinite for attempting to further define an unclaimed element. Applicant has made it clear that the ultrasound probe is not a part of the claimed invention (REMARKS pg. 9, dated 09/08/2021). 
Claim 19 recites the limitation “make an analysis as to whether or not the instruction is to be output” and “output the instruction…. When the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold”. It is 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2011104066) in view of Mine et al. (US 20170252002 A1), hereinafter Mine. Examiner notes all citations of Fujiwara are with respect to the translated copy provided herein. 
Regarding claims 1 and 9,
Fujiwara teaches an ultrasound diagnosis apparatus (at least fig. 1) and an ultrasound diagnosis aiding apparatus (at least fig. 1)
An ultrasound probe (at least fig. 1 (2) and corresponding disclosure) configured to transmit and receive an ultrasound wave;

A storage (at least fig. 1 (11) and corresponding disclosure) configured to store instruction information ([0030] which discloses examination protocols including a series of examination steps (i.e. instruction information) may be stored in storage unit 11) including a content of the instruction (Examiner notes the steps S3-S5 and S7-S9 (including the associated instructions of fig. 4, 5, and 6) would be included in the examination steps which are stored by the storage unit. [0036]-[0039] which discloses when performing B-mode display of S3 if it is necessary to provide instructions on the subject’s breathing the instructive display B shown in Fig. 4 and the instructive display C shown in Figure 5 are displayed) and a timing of the instruction ([0038] which discloses the instructive displays for instructions B-D may be displayed after a predetermined amount of time so as to be kept in correspondence with a procedure of moving the ultrasound probe (at least fig. 2. Examiner notes that fig. 2 corresponds to a procedure for examining the abdominal region and an intercostal region)
Wherein the processing circuitry (1) is configured to control so that the instruction of which the content indicated in the instruction information stored by the storage is output for the subject with the timing of the instruction indicated in the instruction information stored by the storage ([0036] and [0039] which discloses the instructions are displayed after predetermined times i.e. with the timing)
Mine, in a similar field of endeavor involving ultrasonic control, teaches an ultrasound diagnosis apparatus (at least fig. 1 (1) and corresponding disclosure) and an ultrasound diagnosis aiding apparatus (at least fig. 1 (1) and corresponding disclosure) comprising:
An ultrasound probe (at least fig. 1 (120) and corresponding disclosure) configured to transmit and receive an ultrasound wave;

Processing circuitry (at least fig. 1 (140 and 200) and corresponding disclosure) configured to control the moving of the ultrasound probe performed by the robot arm ([0041] which discloses the robot arm moves the ultrasonic probe under control of the processing circuitry 140) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara to include a robot arm as taught by Mine in order to shorten an examination time (Mine [0005]) and provide a highly reproducible probe scan (Mine [0152]). 
Examiner notes in the modified system the procedure for moving the ultrasound probe would be a procedure for moving the ultrasound probe by the robot arm of Mine. 

Regarding claims 2 and 10,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further teaches wherein the storage (11) is configured to store multiple pieces of the instruction information corresponding to a plurality of diagnosis protocols ([0030] which discloses a plurality of examination steps and a plurality of such examination protocols may be stored in storage unit 11) 
and the processing circuitry is configured to output the instruction for the subject indicated in the instruction information corresponding to the diagnosis protocol selected from the plurality of diagnosis protocols (at least fig. 2 (S1) and corresponding disclosure. [0032] which discloses the operator indicates the desired examination protocol in a case where a plurality of types of examination protocols are stored).

Regarding claims 3 and 11,

Examiner notes in the modified system the position of the probe corresponds to a position of the robot arm of Mine. 

Regarding claims 6 and 13,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is configured to output the instruction for the subject by using audio or display information ([0017] which discloses the instruction contents to the subject are displayed)

Regarding claims 8 and 15,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. 
Fujiwara fails to explicitly disclose an input entry device in the embodiment of fig. 1, however, Fujiwara teaches alternative embodiment comprising an input entry device (at least fig. 8 (20) and corresponding disclosure) connected to the processing circuitry (1), the processing circuitry configured to receive an input from an operator via the input entry device ([0052])

Fujiwara, as modified, fails to explicitly teach wherein the processing circuitry is configured receive an input from the subject via the input entry device and to stop the robot arm from moving after receiving input from the subject. 
Mine further teaches further teaches further comprising an input entry device (at least fig. 5 (260) and corresponding disclosure) configured to receive an input from a subject ([0065] which discloses 260 is a voice-input device and [0143] which discloses receiving voice information from the patient. Examiner notes that the voice-input device would receive the voice information from the patient as an input), wherein the processing circuitry (140) is configured to stop the robot arm from moving after receiving the input from the subject ([0143] which discloses when the voice information is received the processing circuitry 140 stops driving (movement) of the robot arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include the input entry device as taught by Mine in order to allow the subject to stop the procedure in cases of discomfort. 

	Regarding claim 17,
	Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to control so that the instruction is output at a time when the moving of the ultrasound probe is stopped for a moment ([0055] which discloses when scanning is complete (i.e. movement of the ultrasound probe is stopped for a moment) instructive display D is displayed) to let the subject know to relax).

Regarding claim 18,
	Fujiwara, as modified, teaches the elements of claim 6 as previously stated. Fujiwara further teaches wherein the display information includes animation depicting change in a position of the subject (at least figs. 4-6. Examiner notes these successive images are interpreted as an animation and they depict inhaling, exhaling and relaxed breathing (which includes a change in the position of the stomach))

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claims 3 and 11 above and further in view of Dubin et al. (US 20170112439 A1), hereinafter Dubin.
Fujiwara, as modified, teaches the elements of claims 3 and 11 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not the instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed).   
Fujiwara fails to explicitly teach comparing a picture taken of the subject and the robot arm with a reference image being stored in advance and indicating a positional relationship between the subject and the robot arm, and outputting the instruction for the subject when a result of the analysis is to output the instruction. 
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure) comprising: 
an ultrasound probe (at least fig. 4 (210) and [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400)) configured to exercise control so that an instruction for the subject is output on a basis of instruction information ([0169] which discloses the 
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture taken of the subject and the robot arm ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfills a predetermined similarity criterion (i.e. a comparison) to the reference image) and indicating a positional relationship between the subject and the  robot arm ([0256] which discloses determining where the portable measurement system (ultrasound probe 210) is with respect to the body of the patient), 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the result of the analysis that the criterion is not met would indicate to output the instruction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include additional instructions for the subject regarding positioning of the ultrasound transducer as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).

Regarding claim 19,

Fujiwara, as modified, fails to explicitly teach wherein the storage is configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject; and 
The processing circuitry is configured to
	Make an analysis as to whether or not the instruction is to be output for the subject, by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation
And to output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value, when the different between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold.  
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure) comprising: 
an ultrasound probe (at least fig. 4 (210) and [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400)) configured to exercise control so that an instruction for the subject is output ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient)
Dubin further teaches
a storage configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject ([0253] which discloses in step 830 a 
wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
 by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation ([0026] which discloses comparing at least one image  fulfills a predetermined location criterion which may be based on an identified location of the portable measurement in the at least one image (i.e. a position of the ultrasound probe with respect to the subject) and locations information stored in stage 830 (i.e. a position suitable for observation)), and 
output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value ([0262] which discloses the location criterion may be a threshold such as “less than 40 pixels or less than 4cm between locations), when the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold ([0313] which discloses processor presents instruction to the user to modify the location in order to fulfil the proximity criterion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include comparing a position of the ultrasound probe as taught by Dubin in order to ensure instructions are output for positioning the probe in a same location as previous examinations. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claim 1 above and further in view of Dubin and Bjaerum (US 20170086785 A1).
Regarding claim 5,
Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not the instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed) 
Fujiwara further teaches outputting instructions on a basis of a position of the ultrasound probe (at least fig. 2 (S2) and fig. 3 or Fig. 2 (S6) and fig. 7. Examiner notes these instructions are output on the basis of scanning either the abdominal region (S2) or the Intercostal region (S6)) 
Fujiwara, as modified, fails to explicitly teach wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, by comparing a first ultrasound image with second ultrasound images, the first ultrasound image being acquired from the subject by the ultrasound probe held by the robot arm, and the second ultrasound images being stored in advance with positions of the robot art relative to the subject, and 
Output the instruction for the subject when a result of the analysis is to output the instruction
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure) comprising: 
an ultrasound probe (at least fig. 4 (210) and [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400)) configured to exercise control so that an instruction for the subject is output on a basis of instruction information related to an ultrasound diagnosis ([0169] which discloses the system enables guidance (e.g. posture position and breathing 
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfils a predetermined similarity criterion to the reference image) 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the instruction would be output when the result of the analysis (i.e. whether or not the criterion is fulfilled) would be to output the instruction when instructing the patient to move).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include additional instructions for the subject regarding positioning of the ultrasound transducer as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).
Dubin fails to explicitly teach wherein the processing circuitry is configured to make the analysis by comparing ultrasound images. 
Bjaerum, in a similar field of endeavor involving ultrasound imaging, teaches 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified to include comparing ultrasound images as taught by Bjaerum in order to enhance the positioning of the patient with respect to the ultrasound probe. 
It would have been further obvious to issue instructions regarding the posture of the patient taught by Dubin when the analysis result of Bjaerum exceeds the threshold to ensure the patient is correctly positioned with respect to the ultrasound probe angle. 
Examine notes in the modified system the probe is held by the robot arm.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Mine as applied to claims 1 and 9 and further in view of Messas et al. (US 20180064412 A1), hereinafter Messas. 

The processing circuitry is further configured to control the operation performed on the subject by the support arm.
Messas teaches a support arm (at least fig. 2A (2 and 3) and corresponding disclosure) configured to perform an operation on a subject ([0171] which discloses an ultrasound probe (2) mounted on a robotic arm (support arm) (3) used for treatment in a region of the heart. [0117] which discloses the ultrasound probe (2) is controlled to emit focused ultrasound waves in order to result in cavitation (treatment), wherein a processing circuitry (at least fig. 2A (5) and corresponding disclosure) is configured to control the operation performed on the subject by the support arm ([0171] which discloses the support arm is driven by the controller to control the location of the ultrasound probe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include a support arm as taught by Messas in order to treat the anatomy while imaging it. Such a modification appears to merely be a combination of prior art elements yielding predictable results (MPEP 2143). 

Response to Arguments
Furthermore, new 35 U.S.C. 112(a) and 112(b) rejections necessitated by amendment.

Regarding 35 U.S.C. 112(b)
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive. For example regarding claim 9, applicant argues “the ultrasound probe is not a part of the apparatus. The ultrasound probe is used to define the configuration of the robot arm. For example, a robot arm .

Regarding 35 U.S.C 103 rejections
Applicant’s arguments with respect to claims 1-15 and 17-19 have been considered but are moot in view of the new grounds of rejection, however, examiner will respond to arguments made which are still relevant to the art of record. 
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. For example, applicant argues “there is, however, no mention of a storage configured to store instruction information including a content of the instruction for the subject and a timing of the instruction so as to be kept in correspondence with a procedure of moving the ultrasound probe by a robot arm or processing circuitry configured to control so that the instruction of which the content indicated in the instruction information stored is output for the subject with the timing of the instruction. The instructive display provides instruction information for the subject and there is no mention of any output of an instruction with a timing of an instruction so as to be kept in correspondence with a procedure of moving a probe by a robot arm” (REMARKS pg. 10-11). Examiner first notes that in response to the amendments, the rejection has been updated to cite Fujiwara as the primary reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fujiwara explicitly teaches instruction information output with a timing of the instruction so as to be kept in correspondence with a procedure of moving a probe (at least fig. 2 and corresponding disclosure). Examiner notes that the breathing instructions provided in steps S3-S5 and S7-S9 are disclosed as having specific timings. These instructions are output with the timings so as to be kept in correspondence with the examination protocol of fig. 2 which moves the ultrasound from the abdominal region to the intercostal region and that the examination protocol (including the instructions and the timings of the instructions) are stored in storage unit 11. Fujiwara fails to explicitly teach wherein the procedure of moving the ultrasonic probe is a procedure of moving the ultrasonic probe by a robot arm. Mine is relied upon to teach the robot arm. In combination, the instructions of Fujiwara would be kept in correspondence with the procedure of moving the ultrasound probe by the robot arm of Mine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793              

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793